Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-7-2004

USA v. Watson
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-2617




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Watson" (2004). 2004 Decisions. Paper 864.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/864


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                     NOT PRECEDENTIAL

            UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT


                           No. 01-2617




                UNITED STATES OF AMERICA

                                 v.

                     ANTHONY WATSON,

                                      Appellant




ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE
           EASTERN DISTRICT OF PENNSYLVANIA

                   (Dist. Court No. 00-CR-313-05)
          District Court Judge: Honorable J. Curtis Joyner


                      Argued March 29, 2004

      Before: ALITO, FISHER, and ALDISERT, Circuit Judges.

                  (Opinion Filed: April 7, 2004)


                                             JEREMY H.G. IBRAHIM
                                             14 th Floor
                                             121 South Broad Street
                                             The North American Building
                                             Philadelphia, PA 19107
                                             Counsel for Appellant
                                                         KATHY A. STARK (Argued)
                                                         Suite 1250
                                                         Office of the United States
                                                         Attorney
                                                         615 Chestnut Street
                                                         Philadelphia, PA 19106

                                                         Counsel for Appellee




                               OPINION OF THE COURT


PER CURIAM:

       This is an appeal from a judgment in a criminal case. Because we find Watson’s

claims to be without merit, we affirm.

       First, we hold that the District Court was not clearly erroneous when it found that

Watson had a managerial role in the conspiracy. Witnesses testified that Watson ran a

corner in the conspiracy, that he hired at least one worker to sell crack, and that he was

frequently seen with the leaders of the conspiracy. Furthermore, the District Court was

not clearly erroneous when it found that the use or possession of a firearm in the

conspiracy was clearly foreseeable. As a manager in a sizeable crack cocaine distribution

ring, in which two members had already been shot, the use of a firearm by a member of

the conspiracy was more than reasonably foreseeable. See United States v. Ramos, 147

F.3d 281, 286-287 (3d Cir. 1998); United States v. Dixon, 982 F.2d 116 (3d Cir. 1992).

       Second, we find that the District Court did not abuse its discretion when it

                                              2
admitted the government’s charts and exhibits summarizing the electronic

communications between the conspirators. The government, through a witness and a

public record, was able to properly establish that the telephone and beeper numbers on the

charts and exhibits were properly attributed to Watson. See, e.g., Supp. App. at 133-135;

184-185. Furthermore, the charts and exhibits were accurately explained by a

government witness, and the District Court did not abuse its discretion in finding them

more probative than prejudicial. See Federal Rules of Evidence 403 and 1006; United

States v. Serafini, 233 F.3d 758, 768 fn. 14 (3d Cir. 2000).

       Third, the District Court correctly denied Watson’s motion to suppress the money

and drugs found at the time of his arrest. The surveillance officer saw Watson engaging

in three transactions that, based on her experience as a narcotics officer, she knew to be

drug deals. Each time, Watson would talk to a customer, go into an abandoned lot

nearby, emerge with an object, and exchange the object for money. The police stopped

Watson for an investigatory stop, an action that he admits was valid. Upon stopping him,

one officer looked in the abandoned lot and saw a McDonalds’ plastic cup filled with

crack. The police officer found the cup almost immediately upon entering. Thus, the

seizure of the cup was legal because it was in plain view. See Horton v. California, 496

U.S. 128, 133-134 (1990) (“If an article is already in plain view, neither its observation

nor its seizure would involve any invasion of privacy.”) Upon finding the crack, the

police arrested Watson, and the money was obtained through a valid search incident to



                                              3
Watson’s arrest. See, e.g., Rawlings v. Kentucky, 448 U.S. 911 (1980).

       Fourth, the District Court properly determined Watson’s relevant conduct. As

stated above, significant evidence supports the conclusion that Watson was a manager in

the drug conspiracy. Furthermore, several witnesses placed him in the conspiracy for its

entire two-year existence.

              For the above reasons, we affirm.




                                            4